Memorandum Opinion
The sole issue in this interlocutory appeal from a ruling of the Superior Court (Pappagianis, J.) is whether an employee, alleging to have been wrongfully discharged from her employment after this court’s decision in Monge v. Beebe Rubber Co., 114 N.H. 130, 316 A.2d 549 (1974), but prior to our decision in Howard v. Dorr Woolen Company, 120 N.H. 295, 414 A.2d 1273 (1980), has the burden of proving that the discharge violated public policy. In Howard we said that:
*108“We construe Monge to apply only to a situation where an employee is discharged because he performed an act that public policy would encourage, or refused to do that which public policy would condemn.”
Id. at 297, 414 A.2d at 1274. This language clarified and construed Monge. It did not create a new rule of law or significantly depart from Monge, and, thus, is applicable to the instant case.

Remanded.